FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PRESLIE HARDWICK,                      No. 15-55563
          Plaintiff-Appellee,
                                         D.C. No.
             v.                   8:13-cv-01390-JLS-AN

COUNTY OF ORANGE,
              Defendant,                    OPINION

             and

MARCIA VREEKEN; ELAINE
WILKINS; THE ESTATE OF
HELEN DWOJAK,
     Defendants-Appellants.


      Appeal from the United States District Court
          for the Central District of California
      Josephine L. Staton, District Judge, Presiding

         Argued and Submitted October 7, 2016
                 Pasadena, California

                   Filed January 3, 2017

       Before: Stephen S. Trott, John B. Owens,
       and Michelle T. Friedland, Circuit Judges.

                   Opinion by Judge Trott
2                     HARDWICK V. VREEKEN

                            SUMMARY*


                             Civil Rights

    The panel affirmed the district court’s denial, on summary
judgment, of absolute and qualified immunity to social
workers who plaintiff alleged maliciously used perjured
testimony and fabricated evidence to secure plaintiff’s
removal from her mother, and that this abuse of state power
violated her Fourth and Fourteenth Amendment constitutional
rights to her familial relationship with her mother.

    The panel held that the social workers were not entitled to
absolute immunity from claims that they maliciously used
perjured testimony and fabricated evidence to secure
plaintiff’s removal. The panel held that plaintiff’s complaint
targeted conduct well outside of the social workers’
legitimate role as quasi-prosecutorial advocates in presenting
the case.

   The panel held that defendants’ case for qualified
immunity was not supported by the law or the record. The
panel determined that plaintiff produced more than sufficient
admissible evidence to create a genuine dispute as to whether
her removal from her mother’s custody violated her
constitutional rights. The panel further stated that it could not
conceive of circumstances in which social workers would not
know and understand that they could not use criminal
behavior in any court setting to interfere with a person’s
fundamental constitutional liberty interest.

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                  HARDWICK V. VREEKEN                        3

                         COUNSEL

Pancy Lin (argued) and Norman J. Watkins, Lynberg &
Watkins, Orange, California, for Defendants-Appellants.

Dennis Ingols (argued) and Robert R. Powell, Law Offices of
Robert R. Powell, San Jose, California, for Plaintiff-Appellee.


                         OPINION

TROTT, Senior Circuit Judge:

                              I

                         Exposition

    Pursuant to an order of the Superior Court of Orange
County California, arising from acrimonious juvenile
dependency proceedings, Deanna Fogerty-Hardwick lost
custody of her minor children, Preslie and Kendall. In this
subsequent civil rights action brought under 42 U.S.C.
§ 1983, Preslie Hardwick sued the County and employees of
its Social Services Agency (“SSA”). She contends that the
social worker employees acting under color of state law
maliciously used perjured testimony and fabricated evidence
to secure her removal from her mother, and that this abuse of
state power violated her Fourth and Fourteenth Amendment
constitutional rights to her familial relationship with her
mother.

    In a motion for summary judgment, the individual
defendants unsuccessfully raised absolute and qualified
immunity as shields against this action. They appeal,
4                  HARDWICK V. VREEKEN

claiming, among other things, that the law Preslie accuses
them of violating was not “clearly established” at the time
their allegedly wrongful conduct occurred. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982).

    We have jurisdiction over this timely interlocutory appeal
pursuant to 28 U.S.C. § 1291, Nixon v. Fitzgerald, 457 U.S.
731, 742–43 (1982) (absolute immunity), and Mitchell v.
Forsyth, 472 U.S. 511, 530 (1985) (qualified immunity). We
affirm.

                              II

                        Background

     This lawsuit is not the first stemming from the implosion
of Preslie’s family. Her mother, Deanna, successfully sued
some of the social workers in state court for the same conduct
and pursuant to the same legal theory, and she recovered a
sizable sum in damages plus attorneys’ fees. See Fogarty-
Harwick v. County of Orange, No. G039045, 2010 WL
2354383, at *1 (Cal. Ct. App. June 14, 2010) (remanding to
trial court with directions to strike injunctive relief from the
judgment and affirming judgment in all other respects). To
quote the California Court of Appeal,

       In this case, the jury specifically concluded
       that Vreeken and Dwojak lied, falsified
       evidence and suppressed exculpatory
       evidence–all of which was material to the
       dependency court’s decision to deprive
       Fogarty-Hardwick of custody–and that they
       did so with malice. These findings are clearly
       sufficient to satisfy the Supreme Court’s
                   HARDWICK V. VREEKEN                        5

        definition of circumstances in which
        ‘qualified immunity would not be available.’

Id. at *14.

    The Court of Appeal also acknowledged the defendants’
collective admission on appeal that the evidence was
sufficient “to demonstrate the social workers committed
egregious acts of misconduct in the dependency case.” Id. at
*10. The court said, “As the County concedes, ‘[Fogarty-
Hardwick] demonstrated (if the testimony is to be believed)
that in this one instance, social workers lied and fabricated
evidence in connection with the dependency proceedings
relating to [her] children.’” Id. at *10, n.4 (alteration in
original).

                              III

              Scope and Standard of Review

    This matter comes to us as an interlocutory appeal
involving only legal issues regarding the employees’ claims
of an entitlement to immunity from this lawsuit. We do not
comment on or express any opinions about the merits of the
case. Those are ultimately for the district court to resolve. In
this context, however, and because they are supported by the
record as a whole, we construe the facts Preslie offers in
support of her allegations in the light most favorable to her.
Scott v. Harris, 550 U.S. 372, 380 n.8 (2007). Accordingly,
we proceed to review de novo the legal issues that are before
us. White v. City of Sparks, 500 F.3d 953, 955 (9th Cir. 2007)
(grant of partial summary judgment reviewed de novo).
6                  HARDWICK V. VREEKEN

                              IV

                    Absolute Immunity

    Absolute immunity from private lawsuits covers the
official activities of social workers only when they perform
quasi-prosecutorial or quasi-judicial functions in juvenile
dependency court. Miller v. Gammie, 335 F.3d 889, 898 (9th
Cir. 2003) (en banc). The factor that determines whether
absolute immunity covers a social worker’s activity or
“function” under scrutiny is whether it was investigative or
administrative, on one hand, or part and parcel of presenting
the state’s case as a generic advocate on the other. Absolute
immunity is available only if the function falls into the latter
category. See id. at 896.

    Here, Preslie tells us that the social workers’ malicious
activities about which she complains are as follows:

1) The allegedly false statements and omissions made in
   defendants’ court reports continuously submitted by them
   from February 17, 2000, through the termination of the
   dependency proceedings;

2) The statements made by the defendant social workers
   during an “off the record” discussion on February 17,
   2000, and during an “on the record” discussion that same
   day where the social workers allegedly lied (but not while
   under oath) to the commissioner overseeing the
   dependency proceeding, triggering Preslie’s seizure;

3) The alleged fabrication of evidence throughout the
   dependency proceedings and repeated suppression of
                   HARDWICK V. VREEKEN                        7

   exculpatory evidence in defendants’ written court reports;
   and

4) Defendants’ corrupt recommendations that Preslie
   continue to be detained even though defendants allegedly
   knew they were lying to the court about the basis for the
   initial seizure and subsequent detention.

    To be specific, the defendants’ actions Preslie intends to
prove as false and fabricated include (1) telling the
dependency court on February 17, 2000, that Deanna had
caused her daughters to skip a mandatory visit with their
father, when in fact the problem was caused by a visitation
monitor, Hector Delgadillo; (2) advising the court that
Deanna was responsible for turning her children against the
monitor; and (3) telling the court that Deanna had told her
children that their father was trying to take them away from
her when in reality it was defendant Vreeken who had made
inappropriate comments to the children, including the threat
that if they did not visit their father, they would be put “in a
home.”

    On the basis of this alleged misinformation, the
dependency court concluded that Deanna was “using” her
children. Accordingly, the court immediately removed the
girls from her custody and turned them over to the SSA and
the defendants. Preslie and her sister were sent to the
Orangewood Children’s Home. On February 23, 2000, the
court authorized the return of the girls to their mother’s
custody, but the social workers refused and placed them
instead in foster care where they remained until May 2000.

    Preslie’s complaint targets conduct well outside of the
social workers’ legitimate role as quasi-prosecutorial
8                  HARDWICK V. VREEKEN

advocates in presenting the case. Our opinion in Beltran v.
Santa Clara County, 514 F.3d 906 (9th Cir. 2008) (en banc)
(per curiam) disposes of this issue. We held in Beltran that
social workers may well have absolute immunity when
discharging functions that are “‘critical to the judicial process
itself,’ . . . [b]ut they are not entitled to absolute immunity
from claims that they fabricated evidence during an
investigation or made false statements in a dependency
petition affidavit that they signed under penalty of perjury,
because such actions aren’t similar to discretionary decisions
about whether to prosecute.” 514 F.3d at 908 (quoting
Miller, 335 F.3d at 896). Accordingly, we affirm the district
court’s denial to these defendants of absolute immunity.

                               V

                    Qualified Immunity

                               A.

                     Collateral Estoppel

    Preslie claims collateral estoppel, or issue preclusion,
against these defendants on the ground that qualified
immunity was conclusively litigated to a final decision in
California courts, in which they did not prevail. However,
because we come to the same conclusion as the state courts,
we need not decide whether offensive collateral estoppel bars
these defendants from raising qualified immunity in their
defense. See Jordan v. City of Lake Oswego, 734 F.2d 1374,
1377 (9th Cir. 1984); Rayner v. NLRB, 665 F.2d 970, 976 n.7
(9th Cir. 1982).
                  HARDWICK V. VREEKEN                        9

                              B.

              Preslie’s Constitutional Rights

    “Parents and children have a well-elaborated
constitutional right to live together without governmental
interference. That right is an essential liberty interest
protected by the Fourteenth Amendment’s guarantee that
parents and children will not be separated by the state without
due process of law except in an emergency.” Wallis v.
Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000) (citations
omitted).

    Over the years, the Supreme Court has recognized this
fundamental right in many cases. For example, in Cleveland
Bd. of Educ. v. LaFleur, 414 U.S. 632, 639–40 (1974), the
Court said, “This Court has long recognized that freedom of
personal choice in matters of marriage and family life is one
of the liberties protected by the Due Process Clause of the
Fourteenth Amendment.” The Court reiterated this theme
three years later in Moore v. City of East Cleveland, 431 U.S.
494, 503–04 (1977): “Our decisions establish that the
Constitution protects the sanctity of the family precisely
because the institution of the family is deeply rooted in this
Nation’s history and tradition. It is through the family that
we inculcate and pass down many of our most cherished
values, moral and cultural.”

    The defendants do not contend – nor could they – that
Preslie did not have a constitutional Due Process right or a
Fourth Amendment right protecting her against deliberate
government use of perjured testimony and fabricated
evidence in the dependency court proceeding designed to
rupture her familial relationship with her mother. This right
10                 HARDWICK V. VREEKEN

is beyond debate. What they do claim is that the specific
granular right to be free from deliberately fabricated evidence
in civil child dependency proceedings where a parent’s or
child’s protected familial liberty interest is at stake had not
yet been “clearly established” prior to the dependency
proceeding at issue. They concede that the rights Preslie
relies upon had been clearly established in criminal
proceedings against parents, but not yet in a civil proceeding
context. We disagree.

                              C.

                   “Clearly Established”

    An official “cannot be said to have violated a clearly
established right unless the right’s contours were sufficiently
definite that any reasonable official in [his or her] shoes
would have understood that he [or she] was violating it.”
Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014). “This
exacting standard gives government officials breathing room
to make reasonable but mistaken judgments by protect[ing]
all but the plainly incompetent or those who knowingly
violate the law.” City and County of San Francisco v.
Sheehan, 135 S. Ct. 1765, 1774 (2015) (internal quotation
marks omitted) (quoting Ashcroft v. al-Kidd, 563 U.S. 731,
743 (2011). “This is not to say that an official action is
protected by qualified immunity unless the very action in
question has previously been held unlawful . . . but it is to
say that in the light of pre-existing law, the unlawfulness
must be apparent.” Hope v. Pelzer, 536 U.S. 730, 739 (2002)
(quotation marks omitted) (quoting Anderson v. Creighton,
483 U.S. 635, 640 (1987)). Furthermore, “general statements
of the law are not inherently incapable of giving fair and clear
warning, and in [some] instances a general constitutional rule
                  HARDWICK V. VREEKEN                      11

already identified in the decisional law may apply with
obvious clarity to the specific conduct in question, even
though ‘the very action in question has [not] previously been
held unlawful.’” Id. at 741 (quoting United States v. Lanier,
520 U.S. 259, 271 (1997) (quoting Anderson, 483 U.S. at
640)). Thus, the “salient question” we must answer is
“whether the state of the law [as of February, 2000, when the
conduct at issue allegedly occurred] gave [these social
workers] fair warning” that their alleged use of perjured
testimony and fabricated evidence in court in order to sever
Preslie’s familial bond with her mother was unconstitutional.
Hope, 536 U.S. at 741.

    The Supreme Court did not confine its inquiry in Hope to
published judicial opinions. The Court also referred to the
“obvious cruelty” inherent in the disputed practice that
“should have provided respondents with some notice that
their alleged conduct violated [the plaintiff’s constitutional
protection].” Hope, 536 U.S. at 745.

    To buttress its conclusion that a reasonable person would
have known of the unconstitutionality of the disputed
practice, the Court also relied on (1) a “relevant” shackling
regulation promulgated by the Alabama Department of
Corrections (“ADOC”), and (2) a United States Department
of Justice report warning the ADOC of the unconstitutionality
of the disputed practice. Id. at 743–45.

                             D.

                       Development

    Although it did so in the context of discussing collateral
estoppel, the district court correctly identified the legal
12                 HARDWICK V. VREEKEN

precedents that inform our analysis, beginning with Greene
v. Camreta, 588 F.3d 1011 (9th Cir. 2009), vacated in part on
other grounds by Camreta v. Greene, 563 U.S. 692 (2011).
As the district court said,

       the plaintiff [in Greene] alleged her children
       were removed from her custody ‘pursuant to
       a Juvenile Court order triggered by an
       intentional misrepresentation’ in an affidavit
       by the defendant social worker. The Ninth
       Circuit held that the plaintiff’s ‘right to be
       free from deception in the presentation of
       evidence during a protective custody
       proceeding was clearly established at the time
       [defendant] filed his affidavit [in 2003] with
       the Juvenile Court.’

    And, as the district court correctly observed, “Greene
reached this conclusion on the basis of previous case law
establishing the basic ‘constitutional right to be free from the
knowing presentation of false or perjured evidence.’” Id.
(quoting Greene, 588 F.3d at 1035).

    Nevertheless, the defendants contend that Greene is
irrelevant because (1) the offending affidavit in that case was
filed in March of 2003, and (2) we did not publish our
opinion until 2009. True, but Greene relied in turn on cases
dealing with conduct that occurred well before the conduct
challenged in this case. For example, the Greene panel
pointed to Devereaux v. Perez, 218 F.3d 1045 (9th Cir. 2000),
reh’g en banc sub nom. Devereaux v. Abbey, 263 F.3d 1070
(9th Cir. 2001). The targeted conduct in Devereaux took
place during 1994 and 1995. In Greene, we said that “we
held in the context of a child abuse proceeding that ‘the
                   HARDWICK V. VREEKEN                         13

constitutional right to be free from the knowing presentation
of false or perjured evidence’ is clearly established.”
588 F.3d at 1035 (citing and quoting Devereaux, 218 F.3d at
1055–56). We also said that “[e]ven earlier [than Devereaux]
we stated emphatically that ‘if an officer submitted an
affidavit that contained statements he knew to be false or
would have known were false had he not recklessly
disregarded the truth, . . . he cannot be said to have acted in
an objectively reasonable manner, and the shield of qualified
immunity is lost.’” Id. (describing and quoting Hervey v.
Estes, 65 F.3d 784, 788 (9th Cir. 1995)). Finally, we
supported our holding in Greene with a section 1983 case
decided in 1990 by the Tenth Circuit, Snell v. Tunnell,
920 F.2d 673 (10th Cir. 1990). We described that civil rights
case as “holding [that] social workers who deliberately
fabricated evidence of child sexual abuse to secure a removal
order [were] not entitled to qualified immunity.” Greene,
588 F.3d at 1035.

    Contrary to the defendants’ assertion at oral argument that
Snell arose from criminal process, it did not. The alleged
offending social workers in Snell were employed by the
Oklahoma Department of Human Services. The disputed
court order they secured from a judge was a “pick-up”
removal order pertaining only to civil child dependency
concerns. Snell, 920 F.2d at 687–88. The child removal
order had no connection with a criminal investigation or
prosecution. In fact, the district attorney, the local police, and
the FBI all declined to initiate criminal process or
proceedings. Id. at 677, 681–83, 691.

   No official with an IQ greater than room temperature in
Alaska could claim that he or she did not know that the
conduct at the center of this case violated both state and
14                HARDWICK V. VREEKEN

federal law. The social workers in this case are alleged to
have knowingly and maliciously violated the law in their
attempt to sever Preslie’s protected relationship with her
mother. Perjury is a crime under both federal and California
state law, as is the knowing submission of false evidence to
a court. 18 U.S.C. § 1621; Cal. Penal Code § 118. Both
crimes make no distinction between criminal and civil
proceedings. This malicious criminal behavior is hardly
conduct for which qualified immunity is either justified or
appropriate. The doctrine exists to protect mistaken but
reasonable decisions, not purposeful criminal conduct. As the
Supreme Court repeated in Sheehan, officials who knowingly
violate the law are not entitled to immunity. 135 S. Ct. at
1774 (quoting Ashcroft, 131 S. Ct. 2085).

    When asked about these legal facts during oral argument,
the following colloquy occurred:

       Judge Trott:   Are you telling me that a
                      person in your client’s shoes
                      could not understand you
                      cannot commit perjury in a
                      court proceeding in order to
                      take somebody’s children
                      away?

       Answer:        Of course not.

       Judge Owens: Was there anything you know
                    of that told social workers that
                    they should lie and they
                    should create false evidence in
                    a court proceeding?
                  HARDWICK V. VREEKEN                       15

       Answer:         No . . . .

    In Fourth Amendment excessive force cases, often the
disputed force used turns out under examination not to have
been excessive. In Eighth Amendment cruel and unusual
punishment cases, the same is true. A punishment imposed
may not be either cruel or unusual. But there is no such thing
as a minor amount of actionable perjury or of false evidence
that is somehow permissible. Why? Because government
perjury and the knowing use of false evidence are absolutely
and obviously irreconcilable with the Fourteenth
Amendment’s guarantee of Due Process in our courts.
Furthermore, the social workers’ alleged transgressions were
not made under pressing circumstances requiring prompt
action, or those providing ambiguous or conflicting guidance.
There are no circumstances in a dependency proceeding that
would permit government officials to bear false witness
against a parent.

    But there is more to establish that these social workers
had “fair warning” of the unconstitutionality of their conduct.
The California Government Code has addressed the very acts
alleged in this case with a statute enacted in 1995. The Code
says,

       (a) [T]he civil immunity of juvenile court
       social workers, child protection workers, and
       other public employees authorized to initiate
       or conduct investigations or proceedings
       pursuant to [the Cal. Welfare and Insts. Code]
       shall not extend to any of the following, if
       committed with malice: (1) Perjury.
       (2) Fabrication of evidence. (3) Failure to
       disclose known exculpatory evidence.
16                HARDWICK V. VREEKEN

       (4) Obtaining testimony by duress . . . fraud
       . . . or undue influence . . . .

       (b) ‘[M]alice’ means conduct that is intended
       . . . to cause injury to the plaintiff or
       despicable conduct that is carried on . . . with
       a willful and conscious disregard of the rights
       or safety of others.

Cal. Gov’t Code § 820.21.

    Section 820.21 did not come about because of someone’s
academic concern about possible wrongful conduct by social
workers in connection with dependency proceedings. The
Bill, Assemb. B. 1355, 1995–96 Reg. Sess. (Cal. 1995) (“AB
1355”) was the direct result of a notorious case, James W. v.
Super. Ct., 21 Cal. Rptr. 2d 169 (Cal. Ct. App. 1993), wherein
the trial court granted absolute immunity for egregious acts
resulting in the removal of a child from her family. Although
the trial court was reversed on appeal, the issue generated
statewide concern. AB 1355 was hotly debated and opposed
by the County Welfare Directors, the National Association of
Social Workers, the California State Association of Counties,
the California Independent Public Employees Legislative
Council, Inc., and the California State Council of the Service
Employees International Union. See Cal. B. Analysis,
1995–96 Reg. Sess., Assemb. B. 1355 (Sept. 8, 1995). We
find it utterly implausible that social workers in California
were not aware in 1999 of this recent change in the law.

    Just as the Court in Hope used an ADOC regulation and
a DOJ report to support its conclusion that the officials were
on fair notice of the wrongfulness of their conduct, here, a
pertinent state statute warns defendants in unmistakable
                  HARDWICK V. VREEKEN                       17

language of the personal consequences of lies, perjury, and
deception: the loss of immunity for such conduct.
Furthermore, the statute focuses on behavior designed
wrongfully to affect dependency proceedings in court, the
citadel of Due Process.

    We believe this is the kind of case the Supreme Court had
in mind in Hope when it talked about conduct so clearly and
obviously wrong that the conduct itself unmistakably “should
have provided [defendants] with some notice” that their
alleged conduct violated their targets’ constitutional rights.
536 U.S. at 745. As the Supreme Court explained in Lanier,
520 U.S. at 271,

       As Judge Daughtrey noted in her dissenting
       opinion in this case: “The easiest cases don’t
       even arise. There has never been . . . a section
       1983 case accusing welfare officials of selling
       foster children into slavery; it does not follow
       that if such a case arose, the officials would be
       immune from damages [or criminal] liability.”

(citations and internal quotation marks omitted) (alterations
in original). Try as we might, we cannot conceive of
circumstances in which social workers would not know and
understand that they could not use criminal behavior in any
court setting to interfere with a person’s fundamental
constitutional liberty interest. Their deportment as alleged by
Preslie could not have reasonably “been thought consistent
with the rights they are alleged to have violated.” Anderson,
483 U.S. at 638.
18                HARDWICK V. VREEKEN

                              E.

                          Costanich

    The defendants insist that the law they are alleged to have
violated was not clearly established by February 2000. To
support this assertion, they rely on our opinion in Costanich
v. Dep’t of Soc. and Health Servs., 627 F.3d 1101 (9th Cir.
2010). Defendants contend that Costanich dealt with the
same familial association rights as the rights at issue here.
We disagree. The interest at issue in Costanich derived from
state statutes and was materially different from the
fundamental constitutional liberty interest in this case, and
different in a pellucid manner that directly affects what a
social worker would comprehend about that interest.

    In Costanich, the social workers’ target was a person with
a foster care license, not a legal parent. Kathie Costanich had
custody of three foster children plus three under dependency
guardianships. The officials waived in the district court the
argument that Ms. Costanich lacked a protected interest, and
thus we assumed, without deciding, that she had such an
interest before proceeding to the question of whether the
officials violated her constitutional rights. 627 F.3d at 1110,
1114 n.13, 1116 n.15.

    We concluded that “there are sufficient distinctions
between criminal prosecutions and civil foster care
proceedings that the right had not yet been clearly established
in the civil context.” Id. at 1116 (emphasis added). We
recognized that “foster care licensees’ and custodial
guardians’ interests do not rise to the level of a criminal
defendant’s interests, which are clear and long established.”
Id. at 1115.
                   HARDWICK V. VREEKEN                        19

    Like the interests of criminal defendants, the fundamental
liberty interests of parents and their children in their familial
relationship has long been clearly established. See, e.g.,
Meyer v. Nebraska, 262 U.S. 390, 399 (1923) (explaining that
the Fourteenth Amendment protects the liberty to “ establish
a home and bring up children”); Pierce v. Society of Sisters,
268 U.S. 510, 534–35 (1925) (recognizing the right of parents
“to direct the upbringing and education of children under
their control”); Prince v. Massachusetts, 321 U.S. 158, 166
(1944) (acknowledging that “the custody, care and nurture of
the child reside first in the parents”); Stanley v. Illinois,
405 U.S. 645, 651 (1972) (observing that a parent has a
protected interest in the “companionship, care, custody, and
management of his or her children”).

      A foster parent’s interest is derived from the state and
may differ according to state law and particular
circumstances. See Smith v. Org. of Foster Families for
Equal. and Reform, 431 U.S. 816, 845–46 (1977) (“[W]here
. . . the claimed interest derives from a knowingly assumed
contractual relation with the State, it is appropriate to
ascertain from state law the expectations and entitlements of
the parties.”). In contrast, the fundamental liberty interests of
a legal parent and her child do not depend on, nor are they
subject to, such individualized assessment. It stands to reason
that a social worker might not know whether a person with
only foster care and dependency guardianship custody of
children would have a constitutional right in that statutory
legal relationship. It does not stand to reason that a social
worker would be unaware of the fundamental liberty interests
at stake involving legal parents and their children, interests
protected in court by Due Process of law. Accordingly, we
conclude that Costanich is distinguishable and not
controlling.
20                HARDWICK V. VREEKEN

                             VI

                      Recapitulation

    Preslie has produced more than sufficient admissible
evidence to create a genuine dispute as to whether her
removal from her mother’s custody violated her constitutional
rights. Also, the defendants’ case for qualified immunity
from these charges is not supported by the law or the record.
Accordingly, the matter shall proceed in the district court to
a final judgment.

     AFFIRMED.